ATTENTION:

THIS PERFORMANCE BASED RESTRICTED STOCK UNIT AWARD
SHALL NOT BECOME EFFECTIVE UNLESS AND UNTIL IT IS
"ACCEPTED" BY THE EMPLOYEE
IN THE MANNER DESCRIBED IN SECTION 1(b) BELOW.




PERFORMANCE BASED RESTRICTED STOCK UNIT AWARD AGREEMENT




This PERFORMANCE BASED RESTRICTED STOCK UNIT AWARD Agreement

(this "Agreement") is made as of the Grant Date (defined below), by and between
Alpharma Inc., a Delaware (USA) corporation with an address at 440 Route 22
East, 3rd Floor, Bridgewater NJ, 08807 USA (the "Company"), and the Employee
(defined below), pursuant and subject to the Company's 2003 Omnibus Incentive
Compensation Plan (the "Plan"), the terms of which are incorporated herein by
reference, on the following terms and conditions:





DEFINITIONS

: The following terms shall have the following meanings when used in this
Agreement.


"Employee":


 

"Performance Commencement Date":


January 1, 2007

"Performance End Date":


December 31, 2009

"Grant Date":


March 28, 2007

"Target Number of Restricted Units":


 

"Vesting Schedule":


3 year cliff, subject to the Sections 2 and 3

"Full Vesting Date":


The date upon which the Company files its first 10-K Report with the SEC after
the Performance End Date, subject to the Sections 2 and 3

1. Grant and Acceptance of Restricted Stock Unit Award.

(a) The Company hereby grants to the Employee, subject to the restrictions,
forfeiture risks and other terms and conditions set forth herein and in the
Plan, the Performance Based Restricted Stock Unit Award (the "Restricted Stock
Unit Award"), which shall consist of restricted units in the amount of that
Target Number of Restricted Units (defined above) (each, a "Restricted Unit").
Each Restricted Unit represents the Employee's right to receive, under the terms
and conditions described in this Agreement, payment of one share of the
Company's Class A Common Stock (the "Common Stock") upon vesting of such
Restricted Unit.

(b) The Restricted Stock Unit Award shall not be considered granted unless and
until the Employee accepts the terms of this Agreement in writing. By so
accepting the Restricted Stock Unit Award, the Employee is memorializing that he
or she has accepted the Restricted Stock Unit Award as of the Grant Date.
Thereafter, the Restricted Stock Unit Award shall vest in accordance with the
Vesting Schedule (defined above) and subject to Sections 2 and 3. (If the
Company has no record of the Employee's acceptance of the terms of this
Agreement, or any other document required by the Company in connection with the
Restricted Stock Unit Award, the Restricted Stock Unit Award shall be
ineffective and the Employee shall have no rights in the Restricted Stock Unit
Award).

2. Performance Period, Performance Goals and Vesting



(a) Performance Period. The Performance Period commences as of the start of
business on January 1, 2007 (the "Period Commencement Date") and ends as of the
close of business on December 31, 2009 (the "Period End Date").

(b) Achievement of Performance Measure. The number of Restricted Units that the
Employee shall be entitled to on the Full Vesting Date under this Restricted
Stock Unit Award shall be based on the cumulative Company's earnings before
interest, taxes, depreciation and amortization ("EBITDA") goal during the
Performance Period, measured against a Performance Period EBITDA Target of $ 477
million.



(c) Threshold, Target and Maximum EBITDA Goals.

EBITDA GOAL

Performance Period EBITDA

Performance vs. Target

Payout vs. Target

Maximum

$ 644 million

135%

200%

Target

$ 477 million

100%

100%

Threshold

$ 382 million

80%

50%

 

Less than $ 382 million

< 80%

0%

* Straight-line interpolation will determine awards between threshold and target
and between target and maximum.

(d) Vesting of Restricted Units. The number of Restricted Units that the
Employee shall be entitled to on the Full Vesting Date shall be based on the
goals set for threshold, target and maximum EBITDA goals (as described above).

(i) If the Threshold cumulative EBITDA goal for the Performance Period is
achieved, the number of Restricted Units shall be equal to 50% of the Target
Number of Restricted Units.

(ii) If the Target cumulative EBITDA goal for the Performance Period is
achieved, the number of Restricted Units shall be equal to 100% of the Target
Number of Restricted Units.

(iii) If the Maximum cumulative EBITDA goal for the Performance Period is
achieved, the number of Restricted Units shall be equal to 200% of the Target
Number of Restricted Units.

(iv) If the cumulative EBITDA for the Performance Period is greater than the
Threshold EBITDA goal but less than the Target EBITDA goal, straight-line
interpolation shall be used to determine the number of Restricted Units.

(v) If the cumulative EBITDA for the Performance Period is greater than the
Target EBITDA goal but less than the Maximum EBITDA goal, straight-line
interpolation shall be used to determine the number of Restricted Units.

(vi) If the Threshold cumulative EBITDA goal for the Performance Period is not
achieved, all of the Employee's Restricted Units shall be forfeited.

(vii) In no event shall the number of Restricted Units exceed 200% of the Target
Number of Restricted Units.

(e) Vesting of Restricted Units. The Employee shall become 100% vested in the
Restricted Units on the Full Vesting Date, subject to the other terms and
conditions of this Agreement, including Section 2 and 3, and shall receive that
number of shares of Common Stock represented by the then-vested Restricted Units
(the "Vested Shares") (as determined in Section 2(d).

(f) EBITDA shall be determined by the Company. The Compensation Committee of the
Company's Board of Directors shall have the right to amend the EBITDA goals,
upward or downward, in the event of any business-related transaction.

3. Restrictions / Rights of Company and Employee.

(a) Forfeiture Rights of the Company Upon Termination. Subject to the further
provisions of this Agreement, and except as otherwise provided in Section 3(b)
below, prior to the Full Vesting Date, in the event that the Employee ceases to
be a continuing employee of the Company as a result of a termination of his or
her Employment, other than as a result of the death, Disability, or Retirement
of the Employee, the entire Restricted Stock Unit Award shall automatically be
forfeited by the Employee, and shall, with no further action on the part of the
Employee, revert to the full beneficial and record ownership of the Company (the
"Forfeiture Event"). (The terms "Employment", "Retirement" and "Disability" are
defined in Section 4 below.)

(b) The Death or Disability of the Employee. In the event that the Employee
dies, or an event of Disability of the Employee, occurs prior to the Full
Vesting Date, the Employee (or Beneficiary, in the case of death of the
Employee) shall nonetheless become vested in the Target Number of Restricted
Units. As soon as practicable following the Employee's termination from
employment as a result of death or Disability, the Employee (or Beneficiary, in
the case of death of the Employee) shall receive the number of Vested Shares,
determined as if the Target EBITDA goal was achieved. The Employee and the
beneficiary shall have no further rights under this Agreement.

(c) The Retirement of the Employee. This Section 3(c) shall apply in lieu of
Section 3(a) in the event that the Employee terminates employment with the
Company as a result of Retirement prior to the Full Vesting Date. On the Full
Vesting Date, the retired Employee will be treated as if he were employed on
such date for purposes of this Agreement provided, however, that such retired
Employee shall only become vested in a pro rata portion of the Restricted Units
underlying the Restricted Stock Unit Award, as follows:

(i)  If the Employee's Retirement date is prior to the first anniversary of the
Grant Date, his entire Restricted Stock Unit Award shall be forfeited.

(ii) If the Employee's Retirement date is on or after the first anniversary of
the Grant Date and prior to second anniversary of the Grant Date, such retired
Employee shall be 1/3 vested in the Restricted Units underlying his Restricted
Unit Award.

(iii) If the Employee's Retirement date is on or after the second anniversary of
the Grant Date and prior to the Full Vesting Date, such retired Employee shall
be 2/3 vested in the Restricted Units underlying his Restricted Unit Award.

In the event that the Threshold EBITDA goal is not achieved during the
Performance Period, the retired Employee's rights in such Restricted Units shall
be forfeited.

(d) Change in Control. In the event that a Change in Control (as defined in the
Alpharma Inc. Change in Control Plan, as amended from time to time (the "Change
in Control Plan")) occurs, the Restricted Stock Unit Award shall be governed by
the Change in Control Plan and the provisions of this Agreement that contradict
such Change in Control Plan shall become ineffective. For the Employee's
reference, a copy of the Change in Control Plan is publicly available as an
exhibit to the Company's securities filings, and is also available for review
upon request.

4. Definitions. For purposes of this Agreement:

(a) An event of "Disability" shall mean the Employee's termination in good
standing from the employ of the Company for reasons of disability under the
then-established rules of the Company, consistent with all applicable federal,
state and local (including international) laws.

(b) An event of "Retirement" shall mean the Employee's voluntary termination of
his or her Employment with the Company on or after attaining age 55 and
completing at least 5 years of service.

(c) "Employment" shall mean the continuing status of the Employee as a full-time
permanent salaried or hourly employee of the Company or another entity so long
as that entity is, and at all relevant times continues to be, an affiliate (as
that term is defined under the regulations of the United States Securities and
Exchange Commission) of the Company. Employment (i) shall include any period of
illness or temporary disability during which the Employee continues to receive
salary pursuant to the policies of the Company, as in effect from time to time,
but (ii) shall not include any period of time during which the Employee is
receiving salary continuation, payments in lieu of statutory or other notice, or
during a statutory notice period, or other benefits as a result of the
termination of Employment or any leave of absence of a duration longer than
three (3) months.

5. Issuance of Stock Certificate(s). Upon the occurrence of the Full Vesting
Date and subject to Sections 2 and 3), the Secretary of the Company (the
"Secretary") shall promptly, upon written request, deliver to the Employee a
stock certificate (or certificates) representing all Vested Shares.



6. No Liability. Neither the Company nor the Secretary shall be liable for any
act it may do or omit to do with respect to the Restricted Stock Unit Award. The
Secretary is expressly authorized to disregard any and all warnings given by any
of the parties hereto or by any other person or corporation, excepting only
orders or process of courts of law, and is hereby expressly authorized to comply
with and obey orders, judgments or decrees of any court. In the event that the
Secretary obeys or complies with any such order, judgment or decree, the
Secretary shall not be liable to any of the parties hereto or to any other
person, firm or corporation by reason of such compliance, notwithstanding any
such order, judgment or decree being subsequently reversed, modified, annulled,
set aside, vacated or found to have been entered without jurisdiction. The
Secretary shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder. The Secretary shall be entitled to employ such legal counsel
(which may be counsel to the Company) and other experts as it may deem necessary
in connection with its obligations hereunder, it may rely upon the advice of
such counsel, and it may cause the Company to pay such counsel reasonable
compensation therefor.

7. Disputes. It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of any Vested
Shares or Restricted Units of the Restricted Stock Unit Award, the Secretary is
authorized and directed to retain in its possession or to deliver into court
without liability to anyone, all or any part of said Vested Shares until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but the Secretary shall be under no duty whatsoever to institute
or defend any such proceedings.

8. Prohibition on Transfer. The Employee is subject to Section 8.3 of the Plan,
which sets forth restrictions on the transferability, sale, pledge, assignment,
etc. of the Restricted Stock Unit Award.

9. Tax Matters. In the event that an Employee is subject to federal, state or
local (including international) income tax and the Company becomes obligated to
pay withholding of taxes as a result of this Restricted Stock Unit Award, the
Employee or such other person entitled to receive such Restricted Stock Unit
Award shall pay to the Company an amount equal to the amount of such withholding
payment. The Company shall withhold the number of shares required in order to
satisfy the withholding obligation unless the Employee tenders the withholding
obligation in cash in a timely manner and with prior notification to the
Company.

10. Equitable Relief and Consent to Jurisdiction. The Employee specifically
acknowledges and agrees that in the event of a breach or threatened breach of
the provisions of this Agreement including, without limitation, the attempted
transfer of all or part of the Restricted Stock Unit Award by the Employee in
violation of this Agreement, monetary damages may not be adequate to compensate
the Company, and, therefore, in the event of such a breach or threatened breach,
in addition to any right to damages, the Company shall be entitled to equitable
relief from any court having competent jurisdiction. Nothing herein shall be
construed as prohibiting the Company from pursuing any other remedies available
to it for any such breach or threatened breach.

11. Employment. The Company is not by this Agreement obligated to continue the
Employee as an employee, consultant or director of the Company or any of its
affiliates, and the Company or any affiliate employing the Employee may
terminate his or her Employment or otherwise treat him or her without regard to
the effect it may have upon him or her under this Agreement. The Company and the
Employee understand and agree that any references herein to employment of the
Employee by the Company shall include the Employee's Employment or service as an
employee of the Company or any affiliate of the Company.

12. Voting Rights and Dividends. The Employee shall have no rights as a
stockholder of the Company in respect of the Restricted Units, including the
right to vote and to receive regular or special cash dividends, prior to the
issuance of Vested Shares with respect to such Restricted Units.

13. Additional Securities. If the Company shall pay a stock dividend or declare
a stock split on or with respect to any of its Common Stock, or otherwise
distribute securities of the Company to the holders of its Common Stock, the
number of Restricted Units subject to this award shall be adjusted to correspond
to the change in the outstanding shares of Common Stock, subject to the
Company's Forfeiture Rights. If the Company shall distribute to its stockholders
securities of another corporation, the securities of such other corporation,
distributed with respect to the Restricted Units then subject to the
restrictions contained in this Agreement, shall be added to the Restricted Units
subject to the Company's Forfeiture Rights. If the outstanding shares of the
Company's Common Stock shall be subdivided into a greater number of shares or
combined into a smaller number of shares, or in the event of a reclassification
of the outstanding shares of the Company's Common Stock, or if the Company shall
be a party to a merger, consolidation or capital reorganization, there shall be
substituted for the Restricted Units then subject to this Agreement such amount
and kind of securities (or cash) as are issued in such subdivision, combination,
reclassification, merger, consolidation or capital reorganization in respect of
the Restricted Units subject immediately prior thereto to the Company's
Forfeiture Right pursuant to this Agreement. Notwithstanding the foregoing,
regular or special cash dividends paid by the Company on the Common Stock shall
not affect the number of Restricted Units granted to the Employee under this
Agreement.

14. Consent. The Employee specifically acknowledges that the Company must use
certain personal information of the Employee for the limited purpose of granting
and administering the Restricted Stock Unit Award to the Employee, including
sharing such information with third party administrators, and that such use may
include the transfer of the Employee's personal information across international
borders, and the Employee hereby consents to the use of his or her personal
information for such purpose.

15. Administration. This Agreement and the Employee's rights hereunder are
subject to all of the terms and conditions of the Plan, as the same may be
amended from time to time, as well as to such rules and regulations and
administrative decisions that may be adopted thereunder. The Company may
terminate, amend or modify the Plan at any time; provided that no such action
shall in any way adversely affect the Employee's rights under this Agreement in
any material way. For the Employee's reference, a copy of the Plan is available
for the Employee's review as publicly filed with the Company's securities
filings and with representative Company Human Resources personnel.

16. Notices. Any notice or other communication to be made, served or given to
the Company under or pursuant to the terms hereof (a "Notice") shall be in
writing and shall be addressed to the Company, in care of the Executive Vice
President, Human Resources and Communications, at 440 Route 22 East, 3rd Floor,
Bridgewater NJ, 08807 USA, and any notice to be given to the Employee shall be
in writing and addressed to the Employee's address maintained from time to time
in the employment records of the Company or any affiliate, or at such other
address as either party may hereafter designate in writing to the other. Such
Notice shall be sent by personal delivery or by registered or certified mail,
return receipt requested, postage prepaid, or by a nationally known overnight
courier (or internationally known courier if sent from outside of the United
States), providing written proof of delivery. Any Notice sent in the manner set
forth above shall be deemed to have been given and received upon receipt if
personally delivered, two (2) days after it has been delivered to a nationally
(internationally) known overnight courier, and three (3) days after it has been
deposited in the United States mail (or other non-United States
government-sponsored mail system) if sent by mail. If a Notice is delivered
otherwise than as set forth above, it shall be deemed to have been given when
received. The substance of any Notice shall be deemed to have been fully
acknowledged in the event of refusal of acceptance by the party to whom the
notice is addressed.

17. Binding Effect. This Agreement shall be binding upon, and shall inure to the
benefit of, the Employee and the Company and their respective permitted
successors, assigns, heirs, beneficiaries and representatives. This Agreement is
personal to the Employee and may not be assigned by him or her without the prior
written consent of the Company. Any attempted assignment in violation of this
Section 17 shall be null and void.

18. Governing Law and Jurisdiction. This Agreement shall be construed and
enforced in accordance with the terms of Section 20.5 of the Plan providing for
use of the internal laws of the State of New Jersey in the United States;
provided, however, that, insofar as the Company is incorporated under the laws
of the State of Delaware in the United States, the General Corporate Law of the
State of Delaware (or any successor statute) shall govern those matters that
apply to the internal governance of the Company. Furthermore, the Employee
hereby irrevocably submits to the co-exclusive jurisdiction of (i) the Superior
Court of New Jersey, and (ii) the United States District Court for the District
of New Jersey, to resolve any and all issues that may arise out of or relate to
this Agreement. THE SECURITIES ISSUED HEREUNDER SHALL BE GOVERNED BY AND IN
ACCORDANCE WITH THE CORPORATE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER
APPLICABLE NON-UNITED STATES LAWS. Each of the parties hereto further agrees
that service of any process, summons, notice or documents by United States
registered mail, return receipt requested, or internationally-known courier, in
accordance with the provisions of Section 15 above, shall be effective service
of process for any action, suit or proceeding in New Jersey.

19. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, but shall be interpreted as if it were written so
as to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties waive any provision of law that renders
any provisions hereof prohibited or unenforceable in any respect.

20. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement not expressly set forth in this Agreement or incorporated
herein by reference shall affect or be used to interpret, change or restrict the
express terms and provisions of this Agreement.

21. Modifications and Amendments; Waivers and Consents. The terms and provisions
of this Agreement may not be modified, amended, renewed, or terminated, nor may
any term, condition or breach of any term or condition be waived, except by a
writing signed by the Company and the Employee. Any waiver of any term,
condition or breach hereof shall not be a waiver of any other term or condition
or of the same term or condition for the future, or of any subsequent breach.

22. Acceptance. By accepting this Agreement, the Employee is accepting the
Restricted Stock Unit Award as set forth in this Agreement and agreeing to the
terms and conditions hereof, including all provisions of the Plan. The Employee
is further acknowledging that a copy of the Plan is available for the Employee's
review as publicly filed with the Company's securities filings, and with
representative Human Resources personnel.

ALPHARMA INC.



By______________________


Agreed and Accepted:


___________________________